Citation Nr: 1756059	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran had active duty from October 2002 to November 2008; from August 2010 to October 2011; and from June 2016 to May 2017.  

This matter is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

In September 2016, the Board remanded this matter for additional development, including affording the Veteran a VA audiological examination.  However, the Veteran was recalled to active duty during the period in which the RO undertook this subsequent development.  See DD214.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

By the September 2016 Remand, the RO was to schedule the Veteran for a VA audiological examination.  VA scheduled two separate VA audiological examinations for the Veteran in December 2016 and January 2017.  The record shows that the Veteran failed to show for the examinations.  However, the record also shows that the Veteran was called up to active duty from June 2016 to May 2017, and therefore, would not have received the notices of the VA examinations nor would he have reported for the examinations.  Therefore, another remand is warranted to afford the Veteran the opportunity for a VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination to ascertain whether he has a hearing loss disability for VA purposes.  A detailed medical history should be obtained.  The claims file should be reviewed and noted in the report.  If a hearing loss disability is shown for VA purposes, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) etiologically related to service.  The examiner should accept that the Veteran had acoustic trauma in service as he is service-connected for tinnitus related to service.  A complete rationale for all opinions is required.

2.  When scheduling the aforementioned VA examination, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §  3.655  (2017).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the claims file must include any notice informing the AOJ that he failed to report for the scheduled examination. 

3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if the Veteran so desires.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






